Exhibit Name of Company Jurisdiction of Incorporation 1221 Olux, LLC Delaware 6570 Donlon Group, LLP Delaware A & M Products Manufacturing Company Delaware Andover Properties, Inc. Delaware The Armor All/STP Products Company Delaware Brita (Switzerland) S. a. r. l. Switzerland Brita Canada Corporation Nova Scotia Brita Canada Holdings Corporation Nova Scotia Brita GP Ontario Brita LP Ontario Brita Manufacturing Company Delaware The Brita Products Company Delaware Caltech Industries, Inc. Michigan Chesapeake Assurance Limited Hawaii Burt’s Bees, Inc. Delaware Burt’s Bees International Holdings Delaware Burt's Bees Canada ULC Canada Burt's Bees (Europe) Ltd. United Kingdom Burt's Bees Australia Pty Ltd. Australia Bees International Corporation Japan Clorox Africa Holdings (Proprietary) Ltd. South Africa Clorox Africa (Proprietary) Ltd. South Africa Clorox Argentina S.A. Argentina Clorox Australia Pty. Ltd. Australia Clorox (Barbados) Inc. Barbados Clorox Brazil Holdings LLC Delaware Clorox (Cayman Islands) Ltd. Cayman Islands Clorox de Centro America, S.A. Costa Rica Clorox Chile S.A. Chile Clorox China (Guangzhou) Ltd. Guangzhou, P.R.C. Clorox de Colombia S.A. Colombia Clorox Commercial Company Delaware The Clorox Company of Canada Ltd. Canada (Federal) Clorox Diamond Production Company Delaware Clorox Dominicana, C. por A. Dominican Republic Clorox Eastern Europe LLC Russia Clorox Eastern Europe Holdings LLC Delaware Clorox del Ecuador S.A. Ecuaclorox Ecuador Clorox (Europe) Financing S.a.r.l. Luxembourg Clorox Europe Limited United Kingdom Clorox Germany GmbH Germany Clorox Holdings Pty. Limited Australia Clorox Hong Kong Limited Hong Kong Clorox Hungary Liquidity Management Kft Hungary The Clorox International Company Delaware Clorox International Philippines, Inc. The Philippines Name of Company Jurisdiction of Incorporation Clorox Luxembourg S.a.r.l. Luxembourg Clorox Manufacturing Company of Puerto Rico, Inc. Puerto Rico Clorox (Malaysia) Sdn. Bhd. Malaysia Clorox Mexicana S. de R.L. de C.V. Mexico Clorox de Mexico, S.A. de C.V. Mexico Clorox Netherlands B.V. The Netherlands Clorox New Zealand Limited New Zealand Clorox de Panama S.A. Panama Clorox Peru S.A. Peru The Clorox Outdoor Products Company Delaware The Clorox Pet Products Company Texas Clorox Professional Products Company Delaware The Clorox Sales Company Delaware Clorox Services Company Delaware Clorox Servicios Corporativos S. de R.L. de C.V. Mexico Clorox (Switzerland) S.a.r.l. Switzerland Clorox Uruguay S.A. Uruguay The Consumer Learning Center, Inc. Delaware Corporacion Clorox de Venezuela, S.A. Venezuela CLX Realty Co. Delaware Evolution Sociedad S.A. Uruguay Fabricante de Productos Plasticos, S.A. de C.V. Mexico First Brands (Bermuda) Limited Bermuda First Brands do Brasil Ltda. Brazil First Brands Corporation Delaware First Brands Mexicana, S.A. de C.V. Mexico Fully Will Limited Hong Kong Gazoontite, LLC Delaware Glad Manufacturing Company Delaware The Glad Products Company Delaware The Household Cleaning Products Company of Egypt Ltd. Egypt The HV Food Products Company Delaware HV Manufacturing Company Delaware Invermark S.A. Argentina Jingles LLC Delaware Kaflex S.A. Argentina Kingsford Manufacturing Company Delaware The Kingsford Products Company, LLC Delaware Lerwood Holdings Limited British Virgin Islands The Mexco Company Delaware National Cleaning Products Company Limited Saudi Arabia Paulsboro Packaging Inc. New Jersey Petroplus Produtos Automotivos S.A. Brazil Petroplus Sul Comercio Exterior S.A. Brazil Quimica Industrial S. A. Chile Round Ridge Production Company Delaware STP do Brasil Ltda. Brazil STP Products Manufacturing Company Delaware United Cleaning Products Manufacturing Company Limited Yemen Yuhan-Clorox Co., Ltd. Korea
